Exhibit 10.2


NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT, made as of [ __________], 2019 (the “Grant Date”), between
Charter Communications, Inc., a Delaware corporation (the “Company”), and
________________ (the “Optionee”).


Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2019 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Nonqualified Stock Option Agreement (the “Agreement”).


The undersigned Optionee has been granted an Option to purchase Shares of Class
A common stock of the Company (“Shares”), subject to the terms and conditions of
the Plan and this Agreement, as follows:


Vesting Schedule:
As provided in Section 4 of the Agreement.



Exercise Price per Share:
$____________



Total Number of Shares under Option:
_____________



Exercise Expiration Date:
[ __________], 2029



(Such information as to exercise price, total number of options and exercise
expiration date are also shown on the Optionee’s on-line grant account.)


 
 
 
Charter Communications, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Paul Marchand, EVP - Human Resources





I, the undersigned, agree to this grant of an Option to purchase Shares of the
Company, acknowledge that this grant is subject to the terms and conditions of
the Plan and this Agreement, and have read and understand the terms and
conditions set forth in Sections 1 through 24 of this Agreement. I further
acknowledge receipt of the Plan and the prospectus for the Plan and consent to
receive any and all communications, updates and amendments to the Plan or the
prospectus, in the Company’s discretion, by electronic delivery through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Optionee





Stock Option Agreement

--------------------------------------------------------------------------------




1.
Grant of Option.



1.1The Company hereby grants to the Optionee the right and option (the “Option”)
to purchase all or any part of the Total Number of Shares under Option set forth
above, subject to, and in accordance with, the terms and conditions set forth in
this Agreement.


1.2The Option is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code.


1.3This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.


2.
Purchase Price.



The price at which the Optionee shall be entitled to purchase Shares upon the
exercise of the Option shall be the Exercise Price per Share set forth above.


3.
Duration of Option.



The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”) and
shall expire as of the tenth (10th) anniversary of the Grant Date (“Exercise
Expiration Date”); provided, however, that the Option may be earlier or later
terminated as provided under the terms of the Plan and this Agreement.


4.
Vesting of Option.



4.1    Vesting. Unless otherwise provided in this Agreement, 100% of the Option
granted hereunder shall vest and become exercisable on the third anniversary of
the Grant Date. The right of purchase shall continue, unless sooner exercised or
terminated as herein provided, during the remaining period of the Exercise Term.


4.2    Certain Terminations. Notwithstanding anything to the contrary set forth
in any employment agreement between the Optionee and the Company, the Plan or
this Agreement, upon the termination of employment of the Optionee: (i) by the
Company, or any of its Subsidiaries, for Cause, or by the Optionee without Good
Reason, the unvested Option shall be cancelled and forfeited; (ii) as a result
of the Optionee’s Retirement, or by the Company, or any of its Subsidiaries,
without Cause or by the Optionee for Good Reason, then, subject to 4.3 and 4.4
hereof: (A) all or any portion of the unvested Option that does not vest
pursuant to Section  4.2(ii)(B) hereof shall be cancelled and forfeited; and
(B) a pro-rata portion of the Option (based on the number of days of the vesting
period that has elapsed as of such termination) shall vest and become
exercisable as of the date of such termination, (notwithstanding any fractional
number of Shares resulting from the application of the foregoing provision, the
Option shall only be exercisable with respect to a whole number of shares); or
(iii) as a result of the Optionee’s death or Disability, any unvested Option
shall be vested in full on the date of death or Disability.




-2-
Stock Option Agreement



--------------------------------------------------------------------------------




4.3    Change in Control. Notwithstanding anything to the contrary set forth in
Section 4.2 hereof, any employment agreement between the Optionee and the
Company, the Plan or this Agreement, if, within thirty (30) days prior or twelve
(12) months following the completion of a Change in Control or at any time prior
to a Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, the Company,
or any of its Subsidiaries, terminates the Optionee’s employment without Cause
or the Optionee terminates his or her employment for Good Reason, the unvested
Options shall immediately vest and become fully exercisable.


4.4    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of all or any portion the Option at any time and for any reason.


5.
Manner of Exercise and Payment.



5.1Subject to the terms and conditions of this Agreement and the Plan, the
vested portion of the Option may be exercised only through an Exercise and Net
Shares transaction or in such other manner as may be permitted by the Committee
in its discretion, by delivery of written notice in person, electronically or by
mail to the Plan Administrator (or his or her designee). Such notice shall state
that the Optionee is electing to exercise the Option and the number of Shares in
respect of which the Option is being exercised and shall be signed by the person
or persons exercising the Option. If requested by the Committee, such person or
persons shall: (i) deliver this Agreement to the Plan Administrator (or his or
her designee) who shall endorse thereon a notation of such exercise, and (ii)
provide satisfactory proof as to the right of such person or persons to exercise
the Option. For purposes of this Agreement, “Exercise and Net Shares”, shall
mean the exercise of an Option where, upon receipt of notice of exercise, the
Company shall transfer to the Optionee the number of Shares as to which such
exercise was effective, less a number of Shares having a Fair Market Value on
the date of exercise equal to the sum of: (i) the full purchase price for the
Shares in respect of which the Option is being exercised and (ii) Withholding
Taxes due.


5.2In the event the Committee permits an exercise other than an Exercise and Net
Shares transaction, the notice of exercise described in Section 5.1 hereof shall
be accompanied by: (a) the full purchase price for the Shares in respect of
which the Option is being exercised, in cash, by check, by transferring Shares
to the Company having a Fair Market Value on the date of exercise equal to the
cash amount for which such Shares are substituted, or in such other manner as
may be permitted by the Committee in its discretion, and (b) payment of the
Withholding Taxes as provided by Section 13 of this Agreement, and in the manner
as may be permitted by the Committee its discretion pursuant to Section 13 of
this Agreement.


5.3Upon receipt of notice of exercise and full payment for the Shares in respect
of which the Option is being exercised, the Company shall, subject to the terms
of the Plan, take such action as may be necessary to affect the transfer to the
Optionee of the number of Shares as to which such exercise was effective.


5.4Except as otherwise provided in Section 11, the Optionee shall not be deemed
to be the holder of, or to have any of the rights of a holder with respect to
any Shares


-3-
Stock Option Agreement



--------------------------------------------------------------------------------




subject to the Option until: (i) the Option shall have been exercised pursuant
to the terms of this Agreement and the Optionee shall have paid the full
purchase price for the number of Shares in respect of which the Option was
exercised, (ii) the Company shall have issued and delivered the Shares to the
Optionee, and (iii) the Optionee’s name shall have been entered as a stockholder
of record on the books of the Company, whereupon the Optionee shall have full
voting and other ownership rights with respect to such Shares.


6.
Arbitration.



6.1General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this section 6.1 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Stamford, Connecticut.


6.2Selection of Arbitrator. In the event the parties are unable to agree upon an
arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from a list of nine persons (which
shall be retired judges or corporate or litigation attorneys experienced in
stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over Stamford, Connecticut. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.


6.3Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgement if the matter
had been pursued in court litigation. In


-4-
Stock Option Agreement



--------------------------------------------------------------------------------




the event of a conflict between the applicable rules of the American Arbitration
Association and these procedures, the provisions of these procedures shall
govern.


6.4Fees and Costs. Any filing or administrative fees shall be borne initially by
the party requesting arbitration. Notwithstanding the foregoing, the prevailing
party in such arbitration, as determined by the arbitrator, and in any
enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.


6.5Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.


7.
Exercisability upon Termination of Employment.



Upon termination of the Optionee’s employment due to: (i) death or Disability,
the vested portion of the Option shall continue to be exercisable in whole or in
part at any time for eighteen (18) months after the date of such termination; or
(ii) as a result of the Optionee’s Retirement, the vested portion of the Option
shall continue to be exercisable in whole or in part at any time for thirty-six
(36) months after the date of such termination. If the employment of the
Optionee is terminated for any other reason, the vested portion of the Option
shall continue to be exercisable in whole or in part at any time for six (6)
months after the date of such termination, but in no event after the Exercise
Expiration Date.


8.Confidentiality/Proprietary Developments/Competition and Non-Interference.
Notwithstanding anything in this Section 8 or otherwise in this Agreement to the
contrary, in the case of an Optionee whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Optionee and the Company or Subsidiary, which employment agreement includes the
restrictive covenants covered in this Section 8, the restrictive covenants and
all terms and conditions governing same as set forth in said employment
agreement shall control and supersede this Section 8; otherwise:


8.1.     Confidentiality.


8.1.1    Acknowledgments by Optionee. Optionee acknowledges that: (a) during the
term of this Agreement and as a part of Optionee’s employment with the Company
or


-5-
Stock Option Agreement



--------------------------------------------------------------------------------




its subsidiaries, Optionee has been and will be afforded access to Confidential
Information (as defined below); (b) public disclosure of such Confidential
Information could have an adverse effect on the Company and its business; (c)
because Optionee possesses substantial technical expertise and skill with
respect to the Company’s business, Company desires to obtain exclusive ownership
of each invention by Optionee while Optionee is employed by the Company, and the
Company will be at a substantial competitive disadvantage if it fails to acquire
exclusive ownership of each such invention by Optionee; and (d) the provisions
of this Section 8.1 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide Company with exclusive
ownership of all inventions and works made or created by Optionee.


8.1.2    Confidential Information.


(i)     The Optionee acknowledges that during the term of this Agreement,
including during Optionee’s employment, Optionee will have access to and may
obtain, develop, or learn of Confidential Information (as defined below) under
and pursuant to a relationship of trust and confidence. The Optionee shall hold
such Confidential Information in strictest confidence and never at any time,
during or after Optionee’s employment terminates, directly or indirectly use for
Optionee’s own benefit or otherwise (except in connection with the performance
of any duties as an employee) any Confidential Information, or divulge, reveal,
disclose or communicate any Confidential Information to any unauthorized person
or entity in any manner whatsoever.


(ii)    As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to the
Company and its business learned by the Optionee during the term of this
Agreement or as a result of Optionee’s employment with Company:


(A)information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;


(B)the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(C)any trade secret or confidential information of or concerning any business
operation or business relationship;


(D)computer databases, software programs and information relating to the nature
of the hardware or software and how said hardware or software is used in
combination or alone;


(E)information concerning Company personnel, confidential financial information,
customer or customer prospect


-6-
Stock Option Agreement



--------------------------------------------------------------------------------




information, information concerning subscribers, subscriber and customer lists
and data, methods and formulas for estimating costs and setting prices,
engineering design standards, testing procedures, research results (such as
marketing surveys, programming trials or product trials), cost data (such as
billing, equipment and programming cost projection models), compensation
information and models, business or marketing plans or strategies, deal or
business terms, budgets, vendor names, programming operations, product names,
information on proposed acquisitions or dispositions, actual performance
compared to budgeted performance, long-range plans, internal financial
information (including but not limited to financial and operating results for
certain offices, divisions, departments, and key market areas that are not
disclosed to the public in such form), results of internal analyses, computer
programs and programming information, techniques and designs, and trade secrets;


(F)information concerning the Company’s employees, officers, directors or
shareholders; and


(G)any other trade secret or information of a confidential or proprietary
nature.


(iii)     Optionee shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Optionee to be
for the benefit of the Company, and will, at the Company’s request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Optionee may at any
time have within his possession or control that contain any Confidential
Information.


(iv)    Notwithstanding the foregoing, Confidential Information shall not
include information which has come within the public domain through no fault of
or action by Optionee or which has become rightfully available to Optionee on a
non-confidential basis from any third party, the disclosure of which to Optionee
does not violate any contractual or legal obligation such third party has to the
Company or its affiliates with respect to such Confidential Information. None of
the foregoing obligations or restrictions applies to any part of the
Confidential Information that Optionee demonstrates was or became generally
available to the public other than as a result of a disclosure by Optionee or by
any other person bound by a confidentiality obligation to the Company in respect
of such Confidential Information.


(v)    Optionee will not remove from the Company’s premises (except to the
extent such removal is for purposes of the performance of Optionee’s duties to
the Company at home or while traveling, or except as otherwise specifically
authorized by the Company) any Company document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk or
in any other form (collectively, the “Proprietary Items”). Optionee recognizes
that, as between the Company and Optionee, all of the Proprietary Items, whether
or not developed by Optionee, are the exclusive property of the Company. Upon
termination of Optionee’s employment by either party, or upon the request of


-7-
Stock Option Agreement



--------------------------------------------------------------------------------




the Company during the term of this Agreement, Optionee will return to the
Company all of the Proprietary Items in Optionee’s possession or subject to
Optionee’s control, including all equipment (e.g., laptop computers, cell phone,
portable e-mail devices, etc.), documents, files and data, and Optionee shall
not retain any copies, abstracts, sketches, or other physical embodiment of any
such Proprietary Items.


8.2.    Proprietary Developments.


8.2.1    Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Optionee (alone or in conjunction with others, during
regular work hours or otherwise) during Optionee’s employment which may be
directly or indirectly useful in, or relate to, the business conducted or to be
conducted by the Company will be promptly disclosed by Optionee to the Company
and shall be the Company’s exclusive property. The term “Developments” shall not
be deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of Optionee prior to the commencement of Optionee’s employment
with the Company. Optionee hereby transfers and assigns to the Company all
proprietary rights which Optionee may have or acquire in any Developments and
Optionee waives any other special right which Optionee may have or accrue
therein. Optionee will execute any documents and agrees to take any actions that
may be required, in the reasonable determination of Company’s counsel, to effect
and confirm such assignment, transfer and waiver, to direct the issuance of
patents, trademarks, or copyrights to Company with respect to such Developments
as are to be Company’s exclusive property or to vest in Company title to such
Developments; provided, however, that the expense of securing any patent,
trademark or copyright shall be borne by the Company. The parties agree that
Developments shall constitute Confidential Information.


8.2.2    “Work Made for Hire.” Any work performed by Optionee during Optionee’s
employment with Company shall be considered a “Work Made for Hire” as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
the Company. In the event it should be established that such work does not
qualify as a Work Made for Hire, Optionee agrees to and does hereby assign to
the Company all of Optionee’s right, title, and interest in such work product
including, but not limited to, all copyrights and other proprietary rights.


8.3    Non-Competition and Non-Interference.


8.3.1    Acknowledgments by Optionee. Optionee acknowledges and agrees that: (a)
the services to be performed by Optionee under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 8.3 are reasonable and
necessary to protect the Company’s business and lawful protectable interests,
and do not impair Optionee’s ability to earn a living.




-8-
Stock Option Agreement



--------------------------------------------------------------------------------




8.3.2    Covenants of Optionee. For purposes of this Section 8.3, the term
“Restricted Period” shall mean the period commencing as of the date of this
Agreement and terminating on the second annual anniversary (or, in the case of
Section 8.3.2(iii), the first annual anniversary), of the date Optionee’s
employment terminated; provided, that the “Restricted Period” also shall
encompass any period of time from whichever anniversary date is applicable until
and ending on the last date Optionee is to be paid any payment; and provided
further, that the “Restricted Period” shall be tolled and extended for any
period of time during which Optionee is found to be in violation of the
covenants set forth in this section 8.3. In consideration of the acknowledgments
by Optionee, and in consideration of the compensation and benefits to be paid or
provided to Optionee by the Company, Optionee covenants and agrees that during
the Restricted Period, the Optionee will not, directly or indirectly, for
Optionee’s own benefit or for the benefit of any other person or entity other
than the Company:


(i)     in the United States or any other country or territory where the Company
then conducts its business: engage in, operate, finance, control or be employed
by a “Competitive Business” (defined below); serve as an officer or director of
a Competitive Business (regardless of where Optionee then lives or conducts such
activities); perform any work as an employee, consultant (other than as a member
of a professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where Optionee
has no direct role in such professional consultancy and maintains the
confidentiality of all information acquired by Optionee during his or her
employment with the Company), contractor, or in any other capacity with, a
Competitive Business; directly or indirectly invest or own any interest in a
Competitive Business (regardless of where Optionee then lives or conducts such
activities); or directly or indirectly provide any services or advice to any
business, person or entity who or which is engaged in a Competitive Business
(other than as a member of a professional consultancy, law firm, accounting firm
or similar professional enterprise that has been retained by the Competitive
Business and where Optionee has no direct role in such professional consultancy
and maintains the confidentiality of all information acquired by Optionee during
his or her employment with the Company). A “Competitive Business” is any
business, person or entity who or which, anywhere within that part of the United
States, or that part of any other country or territory, where the Company
conducts business, directly or indirectly through any entity controlling,
controlled by or under common control with such business, offers, provides,
markets or sells any service or product of a type that is offered or marketed by
or competitive with a service or product offered or marketed by the Company at
the time Optionee’s employment terminates or is being planned to be offered or
marketed by the Company with Optionee’s participation; or who or which in any
case is preparing or planning to do so. To appropriately take account of the
highly competitive nature of the Company’s business, the parties agree that any
business engaged in any of the activities set forth on Schedule 1 shall be
deemed to be a “Competitive Business.” The provisions of this Section 8.3 shall
not be construed or applied so as to prohibit Optionee from owning not more than
five percent (5%) of any class of securities that is publicly traded on any
national or regional securities exchange, as long as Optionee’s investment is
passive and Optionee does not lend or provide any services or advice to such
business or otherwise violate the terms of this Agreement in connection with
such investment




-9-
Stock Option Agreement



--------------------------------------------------------------------------------




(ii)    contact, solicit or provide any service or product of a type offered by,
or competitive with, any product or service provided by the Company to any
person or entity that was a customer, franchisee, or prospective customer of the
Company at any time during Optionee’s employment (a prospective customer being
one to whom the Company had made a business proposal within twelve (12) months
prior to the time Optionee’s employment terminated); or directly solicit or
encourage any customer, franchisee or subscriber of the Company to purchase any
service or product of a type offered by or competitive with any product or
service provided by the Company, or to reduce the amount or level of business
purchased by such customer, franchisee or subscriber from the Company; or take
away or procure for the benefit of any competitor of the Company, any business
of a type provided by or competitive with a product or service offered by the
Company; or


(iii)    solicit, recruit, or hire for employment or consulting services, any
person or persons who are employed by Company or any of its subsidiaries or
affiliates, or who were so employed at any time within a period of six (6)
months immediately prior to the date Optionee’s employment terminated, or
otherwise interfere with the relationship between any such person and the
Company; nor will the Optionee assist anyone else in recruiting any such
employee to work for another company or business or discuss with any such person
his or her leaving the employ of the Company or engaging in a business activity
in competition with the Company. This provision shall not apply to secretarial,
clerical, custodial or maintenance employees. If Optionee violates any covenant
contained in this Section 8.3, then the term of the covenants in this Section
shall be extended by the period of time Optionee was in violation of the same.


8.3.3    Provisions Pertaining to the Covenants. Optionee recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 8.3 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Optionee’s employment terminates. It is agreed that the Optionee’s services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Optionee’s breach of this Section, Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to the cessation of payments and benefits hereunder. If any provision
of Section 8 of this Agreement is deemed to be unenforceable by a court (whether
because of the subject matter of the provision, the duration of a restriction,
the geographic or other scope of a restriction or otherwise), that provision
shall not be rendered void but the parties instead agree that the court shall
amend and alter such provision to such lesser degree, time, scope, extent and/or
territory as will grant Company the maximum restriction on Optionee’s activities
permitted by applicable law in such circumstances. Company’s failure to exercise
its rights to enforce the provisions of this Agreement shall not be affected by
the existence or non existence of any other similar agreement for anyone else
employed by the Company or by Company’s failure to exercise any of its rights
under any such agreement.


8.4 Whistleblower Protection. Notwithstanding anything to the contrary contained
herein, no provision of this Agreement shall be interpreted so as to impede the


-10-
Stock Option Agreement



--------------------------------------------------------------------------------




Optionee (or any other individual) from reporting possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures
under the whistleblower provisions of federal law or regulation. The Optionee
does not need the prior authorization of the Company to make any such reports or
disclosures and the Optionee shall not be not required to notify the Company
that such reports or disclosures have been made.


8.5. Trade Secrets. 18 U.S.C. § 1833(b) provides: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that-(A) is made-(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.


8.6    Notices. In order to preserve the Company’s rights under this Agreement,
the Company is authorized to advise any potential or future employer, any third
party with whom Optionee may become employed or enter into any business or
contractual relationship with, and any third party whom Optionee may contact for
any such purpose, of the existence of this Agreement and its terms, and the
Company shall not be liable for doing so.


8.7    Injunctive Relief and Additional Remedy. Optionee acknowledges that the
injury that would be suffered by the Company as a result of a breach of the
provisions of this Agreement (including any provision of Section 8) would be
irreparable and that an award of monetary damages to the Company for such a
breach would be an inadequate remedy. Consequently, the Company will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement and the Company will not be obligated to post
bond or other security in seeking such relief. Without limiting the Company’s
rights under this Section or any other remedies of Company, if Optionee breaches
any of the provisions of Section 8, the Company will have the right to cease
making any payments otherwise due to Optionee under this Agreement.


8.8    Covenants of Section 8 are Essential and Independent Covenants. To the
extent applicable to Optionee, the covenants by Optionee in Section 8 are
essential elements of this Agreement, and without Optionee’s agreement to comply
with such covenants; the Company would not have entered into this Agreement or
employed Optionee. Company and Optionee have independently consulted their
respective counsel and have been advised in all respects


-11-
Stock Option Agreement



--------------------------------------------------------------------------------




concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Company. Optionee’s
covenants in Section 8 are independent covenants and the existence of any claim
by Optionee against the Company, under this Agreement or otherwise, will not
excuse Optionee’s breach of any covenant in Section 8. If Optionee’s employment
hereunder is terminated, this Agreement will continue in full force and effect
as is necessary or appropriate to enforce the covenants and agreements of
Optionee in Section 8. The Company’s right to enforce the covenants in Section
8, shall not be adversely affected or limited by the Company’s failure to have
an agreement with another employee with provisions at least as restrictive as
those contained in Section 8, or by the Company’s failure or inability to
enforce (or agreement not to enforce) in full the provisions of any other or
similar agreement containing one or more restrictions of the type specified in
Section 8 of this Agreement.


9.    Nontransferability.


The Option shall not be transferable other than (a) by will or by the laws of
descent and distribution or (b) to a Permitted Transferee. Any Permitted
Transferee shall be subject to the terms of this Agreement to the same extent as
the original Optionee, provided that (x) references to “Permitted Transferees”
shall be understood to refer only to Permitted Transferees of the original
Optionee and (y) the original Optionee (and not the Permitted Transferee) shall
remain subject to all obligations under this Agreement, including without
limitation those regarding the provision of services to the Company and its
Affiliates and compliance with covenants concerning competition, solicitation,
confidentiality, disparagement and similar obligations to the Company and its
Affiliates. The Option shall be subject to forfeiture by the Permitted
Transferee to the same extent as it is subject to forfeiture by the original
Optionee had it not been transferred. During the lifetime of the Optionee (or,
following transfer, the Permitted Transferee), the Option shall be exercisable
only by the Optionee (or, following transfer, the Permitted Transferee).


10.
No Right to Continued Employment.



Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company, or any Subsidiary or Affiliate of the Company, nor shall this
Agreement or the Plan interfere in any way with the right of the Company to
terminate the Optionee’s employment or service at any time.


11.    Adjustments.


11.1    Change in Capitalization. In the event of a Change in Capitalization (as
defined in the Plan), the Committee shall make appropriate adjustments to:
(i) the number and class of Shares or other stock or securities subject to the
Option; or (ii) the purchase price for such Shares or other stock or securities.
The Committee’s adjustment shall be made in accordance with the provisions of
the Plan and shall be effective and final, binding and conclusive for all
purposes of the Plan and this Agreement.


11.2    Dividends and Other Distributions. If the Company: (i) makes
distributions (by dividend or otherwise); (ii) grants rights to purchase
securities to existing


-12-
Stock Option Agreement



--------------------------------------------------------------------------------




shareholders as a group; or (iii) issues securities to existing shareholders as
a group (other than pursuant to: (a) any equity awards granted under the
Company’s equity incentive compensation plans; or (b) warrants issued with an
exercise price equal to the Fair Market Value on the date of grant), in the case
of clauses (ii) and (iii) at a price below Fair Market Value, and in each case
of clauses (i), (ii) and (iii), (an “Extraordinary Distribution”), then to
reflect such Extraordinary Distribution, this Option shall be adjusted to retain
the pre-Extraordinary Distribution spread by decreasing the Exercise Price, in a
manner consistent with Section 409A of the Code; provided that with respect to
any vested portion of this Option, the Committee, in its sole discretion, may
provide that, in lieu of such adjustment, the Optionee shall be entitled to
receive the amount of, and the benefits and rights associated with, such
Extraordinary Distribution in the same form and on the same terms as the
Extraordinary Distribution paid or provided to the Company’s shareholders based
upon the number of Shares underlying such vested portion of the Option. Any
adjustment described in this Section 11.2 shall be implemented in accordance
with, and to the extent permitted by, Treasury Regulation §
1.409A-1(b)(5)(v)(D).


12.
Effect of a Merger, Consolidation or Liquidation.



Subject to the terms of the Plan and this Agreement, in the event of: (a) the
liquidation or dissolution of the Company; or (b) a merger or consolidation of
the Company (a “Transaction”) that does not constitute a Change in Control, the
Option shall continue in effect in accordance with their respective terms,
except that the Committee may, in its discretion, do one or more of the
following: (i) shorten the period during which the Option is exercisable
(provided they remain exercisable for at least thirty (30) days after the date
on which notice of such shortening is given to the Optionee); (ii) accelerate
the vesting schedule with respect to the Option; (iii) arrange to have the
surviving or successor entity assume the Option or grant replacement Option with
appropriate adjustments in the exercise prices, and adjustments in the number
and kind of securities issuable upon exercise or adjustments so that the Option
or its replacement represents the right to purchase or receive the stock,
securities or other property (including cash) as may be issuable or payable as a
result of such Transaction with respect to or in exchange for the number of
Shares purchasable and receivable upon the exercise of the Option had such
exercise occurred in full prior to the Transaction; or (iv) cancel the Option
upon the payment to the Optionee in cash of an amount that is equal to the Fair
Market Value of the Shares subject to the Option or portion thereof over the
aggregate exercise price for such Shares under the Option or portion thereof
surrendered at the effective time of the Transaction. The treatment of any
Option as provided in this Section 12 shall be conclusively presumed to be
appropriate for purposes of Section 10 of the Plan.


13.
Withholding of Taxes.



At such times as the Optionee recognizes taxable income in connection with the
receipt of Shares hereunder (a “Taxable Event”), the Optionee shall pay to the
Company an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld by the Company in connection
with the Taxable Event (the “Withholding Taxes”) prior to the issuance, or
release from escrow, of such Shares. The Company shall have the right to deduct
from any payment to an Optionee an amount equal to the Withholding Taxes in
satisfaction of the obligation to


-13-
Stock Option Agreement



--------------------------------------------------------------------------------




pay Withholding Taxes. In satisfaction of the obligation to pay Withholding
Taxes to the Company, the Optionee may make a written election, which may be
accepted or rejected in the discretion of the Company, to have withheld a
portion of the Shares then issuable to him or her having an aggregate Fair
Market Value equal to the Withholding Taxes. Notwithstanding the foregoing, the
Company may, in its discretion, provide that an Optionee shall not be entitled
to exercise his or her Option for which cash has not been provided by the
Optionee with respect to the applicable Withholding Taxes.


14.
Excise Tax Limitation.



14.1    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of the Optionee by the Company (within the meaning of Section 280G
of the Code and the regulations thereunder), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”) is or will be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall
be reduced (but not below zero) if and to the extent that a reduction in the
Total Payments would result in the Optionee retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the Excise Tax), than if the Optionee received the entire amount of such Total
Payments. Unless the Optionee shall have given prior written notice specifying a
different order to the Company to effectuate the foregoing in accordance with
Code Section 409A, the Company shall reduce or eliminate the Total Payments, by
first reducing or eliminating the portion of the Total Payments which are
payable in cash and then by reducing or eliminating non-cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as hereinafter defined). Any notice
given by the Optionee pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Optionee’s rights and entitlements to any benefits or compensation.


14.2    The determination of whether the Total Payments shall be reduced as
provided in Section 12.2(a) of the Plan and the amount of such reduction shall
be made at the Company’s expense by an accounting firm selected by the Company
from among the four largest accounting firms in the United States or at the
Company’s expense by an attorney selected by the Company. Such accounting firm
or attorney (the “Determining Party”) shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and the Optionee within thirty (30) days of the
termination of Optionee’s employment. If the Determining Party determines that
no Excise Tax is payable by the Optionee with respect to the Total Payments, it
shall furnish the Optionee with an opinion reasonably acceptable to the Optionee
that no Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
the Company and the Optionee. If the Determining Party determines that an Excise
Tax would be payable, the Optionee shall have the right to accept the
Determination of the Determining Party as to the extent of the reduction, if
any, pursuant to Section 12.2(a) of the Plan, or to have such Determination
reviewed by an accounting firm selected by the Optionee, at the Optionee’s
expense. If the Optionee's accounting firm and the Determining Party do not
agree, a third accounting firm shall be jointly chosen by the Determining Party
and the Optionee,


-14-
Stock Option Agreement



--------------------------------------------------------------------------------




in which case the determination of such third accounting firm shall be binding,
final and conclusive upon the Company and the Optionee.


15.
Optionee Bound by the Plan.



The Optionee hereby acknowledges that the Optionee may receive a copy of the
Plan upon request to the Plan Administrator and agrees to be bound by all the
terms and provisions of the Plan.


16.
Entire Agreement; Modification of Agreement.



This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and,
except as otherwise specifically provided herein, supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. For the avoidance of doubt, the Optionee
acknowledges and agrees that, notwithstanding anything to the contrary set forth
in any employment agreement between the Optionee and the Company, the vesting of
the Option, including, without limitation, upon a termination of the Optionee’s
employment and upon a Change in Control, and the covenant and agreements set
forth in Section 8 hereof shall be governed by the terms of this Agreement. This
Agreement may be modified, amended, suspended or terminated by the Committee in
its discretion at any time, and any terms or conditions may be waived by the
Committee in its discretion at any time; provided, that Section 8.3 may be
waived by the Company in its discretion at any time; and provided further,
however, that all such modifications, amendments, suspensions, terminations or
waivers that shall adversely affect an Optionee shall only be effective pursuant
to a written instrument executed by the parties hereto.


17.
Severability.



Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


18.
Governing Law.



The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.


19.
Successors in Interest.



This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Optionee’s
legal representatives. All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators, successors.




-15-
Stock Option Agreement



--------------------------------------------------------------------------------




20.
Resolution of Disputes.



Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Optionee and Company for all purposes.


21.
Acquired Rights.



The Optionee acknowledges and agrees that: (a) the Company may terminate or
amend the Plan at any time; (b) the award of the Option made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the Option awarded hereunder) give the Optionee any right to
any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Optionee’s ordinary salary, and shall
not be considered as part of such salary in the event of severance, redundancy
or resignation.


22.
Counterparts.



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.


23.
Compliance with Laws.



The issuance of the Option (and the Shares acquired upon exercise of the Option)
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
any Securities Laws and in each case any respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto. The
Company shall not be obligated to issue the Option or any of the Shares pursuant
to this Agreement if any such issuance would violate any such requirements.


24.
Company Recoupment.



The Optionee’s right to the Option granted hereunder and the Shares acquired
upon exercise of the Option shall in all events be subject to (i) any right that
the Company may have under any Company recoupment policy (including the Charter
Communications Compensation Recovery Policy, as amended from time to time), or
other agreement or arrangement with the Optionee, or (ii) any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Exchange Act and any applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.




-16-
Stock Option Agreement



--------------------------------------------------------------------------------




SCHEDULE 1
COMPETITIVE BUSINESS ACTIVITIES


A.
The distribution of video programming to consumer or commercial customers or
users on a retail or wholesale basis, whether by analog or digital technology,
to any type of end-user equipment (television, computer, phone, personal digital
assistant, tablet, console or other), and by any distribution platform
(including broadcast, coaxial cable, fiber optic cable, digital subscriber line,
power line, satellite, wireless and Internet), method (streaming, download,
application or other) or protocol (IP or other). Optionee agrees that the
following companies (and their parents, subsidiaries and controlled affiliates),
and their successors and assigns, are among those engaged in competitive video
programming distribution as of the date hereof; Altice USA, Inc.; Amazon.com,
Inc.; Apple Inc.; AT&T Inc. (including DIRECTV); CBS Corporation; Century Link,
Inc.; Cincinnati Bell, Inc.; Comcast Corporation; Cox Communications, Inc.; DISH
Network Corporation; EchoStar Holding Corporation (including Sling Media);
Facebook, Inc.; Frontier Communications Corporation; Google, Inc. (including
YouTube); Hulu, LLC; Microsoft Corporation (including Xbox); Netflix, Inc.;
NeuLion, Inc. (including Jumptv); Public Broadcasting Service and its broadcast
affiliates; RCN Corporation; Redbox; Roku, Inc.; Sony Corporation of America
(including PlayStation); The Walt Disney Company (including ABC); T-Mobile USA,
Inc. (including Layer3TV, Inc.); TiVo Inc.; Twenty-First Century Fox, Inc.;
Verizon Communications, Inc.; VUDU, Inc.; Wal-Mart Stores, Inc.; and Wide Open
West.



1.
The provision of Internet access or portal service (including related
applications and services) to consumer or commercial customers or users, on a
retail or wholesale basis, whether by analog or digital technology, to any type
of end-user equipment (television, computer, phone, personal digital assistant,
tablet, console or other), and by any distribution platform (including dial-up,
coaxial cable, fiber optic cable, digital subscriber line, power line, satellite
and wireless) or protocol (IP or other). Optionee agrees that the following
companies (and their parents, subsidiaries and controlled affiliates), and their
successors and assigns, are among those engaged in competitive high-speed
Internet access and/or portal service as of the date hereof; Altice USA, Inc.;
AT&T Inc. (including DIRECTV); CenturyLink, Inc.; Cincinnati Bell, Inc.; Comcast
Corporation; Cox Communications, Inc.; DISH Network Corporation; EchoStar
Holding Corporation (including Sling Media); Frontier Communications
Corporation; Google, Inc.; Microsoft Corporation (including MSN); RCN
Corporation; Sprint Corporation; T-Mobile USA, Inc.; Verizon Communications,
Inc.; (including AOL); Windstream Holdings, Inc.; and Wide Open West.



2.
The provision of voice and/or data service or transport to consumer or
commercial customers or users, on a retail or wholesale business, whether by
analog or digital technology, by any



-17-
Stock Option Agreement



--------------------------------------------------------------------------------




distribution platform (including coaxial cable, fiber optic cable, digital
subscriber line, power line, satellite, wireless and Internet) or protocol (IP
or other). Optionee agrees that the following companies (and their parents,
subsidiaries and controlled affiliates), and their successors and assigns, are
among those engaged in competitive voice and/or data service or transport as of
the date hereof; Altice USA, Inc.; AT&T Inc. (including DIRECTV); Birch
Communications, Inc.; CenturyLink, Inc.; Cincinnati Bell, Inc.; Comcast
Corporation; Cox Communications, Inc.; DISH Network Corporation; EarthLink
Holdings Corp; EchoStar Holding Corporation (including Sling Media); Frontier
Communications Corporation; Google, Inc.; Integra Telecom; Lumos Networks Corp.;
Microsoft Corporation (including Skype); RCN Corporation; Sprint Corporation
TelePacific Communications; T-Mobile USA, Inc.; Vonage Holdings Corp.; Verizon
Communications, Inc.; Wide Open West; Windstream Holdings, Inc.; and Zayo Group
Holdings, Inc.


3.
The provision of wireless communications services to consumer or commercial
customers or users, on a retail or wholesale basis, whether by analog or digital
technology, to any type of end-user equipment (television, computer, phone,
personal digital assistant, tablet, console or other) and by any technology or
protocol (IP or other). Optionee agrees that the following companies (and their
parents, subsidiaries and controlled affiliates), and their successor and
assigns, are among those engaged in the provision of competitive wireless
service as of the date hereof: AT&T Inc.; Boingo Wireless, Inc.; Sprint
Corporations; T-Mobile USA, Inc. (including MetroPCS Communications, Inc.);
Verizon Communications, Inc.; and Windstream Holdings, Inc.



4.
The sale of other provision of advertising to commercial customers, directly or
indirectly through representation groups, cooperatives or otherwise, on a retail
or wholesale basis, for distribution by analog or digital technology, to any
type of end-user equipment (television, computer, phone, personal digital
assistant, tablet, console or other), by any distribution platform (including
broadcast, coaxial cable, fiber optic cable, digital subscriber line, power
line, satellite, wireless and Internet), method (streaming, download,
application or other) or protocol (IP or other). Optionee agrees that the
following companies (and their parents, subsidiaries and controlled affiliates),
and their successors and assigns, are among those engaged in such competitive
activities as of the date hereof; Altice USA, Inc.; Apple, Inc.; AT&T Inc.
(including DIRECTV); Comcast Corporation; Cox Communications, Inc.; DISH Network
Corporation; EchoStar Holding Corporation (including Sling Media); Facebook,
Inc.; Google, Inc.; (including YouTube); Microsoft Corporation (including MSN);
RCN Corporation; Verizon Communications, Inc. (including AOL); Viamedia, Inc.;
and Wide Open West.







-18-
Stock Option Agreement

